Title: From James Madison to Elisha Dyer, 13 June 1806
From: Madison, James
To: Dyer, Elisha



Sir.
Department of State June 13. 1806.

I have received your letter of the 4th. inst. respecting the injury done to the Schooner Morning Star, by a British Vessel of War off the coast, which eventuated in the loss of the Schooner on Ocracock bar.  Should you be able to discover the authors of this injury, it will be necessary for you to prosecute them in the Court to which they may be amenable, for until this is done, and without success, the interposition of the Executive would be out of time and ineffectual.  I am &c.

James Madison.
